                   Case 6:20-cv-00965 Document 1 Filed 10/15/20 Page 1 of 56



                           UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


    ACQIS LLC,
    a Texas limited liability company,

                        Plaintiff,                                     6:20-CV-00965
                                                     Civil Action No. ______________
              v.
                                                     JURY TRIAL DEMANDED
    INVENTEC CORPORATION, a Taiwan
    corporation,

                        Defendant.


                       COMPLAINT FOR PATENT INFRINGEMENT
         Plaintiff ACQIS LLC (“Plaintiff” or “ACQIS”), by its attorneys, hereby alleges patent

infringement against Defendant Inventec Corporation (“Defendant” or “Inventec”) as follows:

                                         INTRODUCTION
         1.        This is an action for patent infringement under the United States Patent Laws, 35

U.S.C. § 1 et seq. Beginning in the late 1990s, Dr. William Chu founded ACQIS and invented a

variety of pioneering computer technologies that employed serial transmission along low voltage

differential signal (LVDS) channels to dramatically increase the speed at which data can be

transmitted while also reducing power consumption and noise. Dr. Chu’s inventions have become

foundational in the computer industry, and are found in a variety of data transmission systems,

including PCI Express (PCIe) and/or USB 3.x 1 transactions.

         2.        Inventec has infringed and continues to infringe, directly and/or indirectly, the

following patents owned by ACQIS: U.S. Patent Nos. 9,529,768 (“’768 patent”), 9,703,750 (“’750



1
 As used herein, “USB 3.x” refers to USB 3.0 and subsequent versions, including USB 3.1, USB
3.2, and any other subsequent versions.
4848-8469-2429\5
                   Case 6:20-cv-00965 Document 1 Filed 10/15/20 Page 2 of 56



patent”), 8,977,797 (“’797 patent”), 8,756,359 (“’359 patent”); RE44,654 (“’654 patent”); RE44,739

(“’739 patent”); RE43,602 (“’602 patent”); and RE42,984 (“’984 patent”) (collectively, the “ACQIS

Patents”). Copies of the ACQIS Patents are attached to this Complaint as Exhibits 1-8.

         3.        Specifically, Inventec has directly and/or indirectly infringed and continues to infringe

the ACQIS Patents through: (1) the manufacture, use, offering for sale, and/or sale in the United

States, and/or the importation into the United States, of infringing computer products; (2) the practice

of claimed methods of the ACQIS Patents by using and/or testing computer products in the United

States; (3) the importation into the United States of computer products made abroad using ACQIS’s

patented processes; and (4) the inducement of third parties to engage in, and/or contributing to the

engagement of third parties in, the activity described above with knowledge of the ACQIS Patents

and of the third parties’ infringing actions.

         4.        ACQIS seeks damages and other relief for Inventec’s infringement of the ACQIS

Patents. ACQIS is entitled to past damages because, without limitation, it has provided actual notice

to Inventec and for method claims which do not require marking.

                                             THE PARTIES
         5.        Plaintiff ACQIS LLC, is a limited liability company organized and existing under the

laws of the State of Texas, with offices at 411 Interchange Street, McKinney, Texas 75071. A related

entity, ACQIS Technology, Inc., is a corporation organized under the laws of the State of Delaware,

having its principal place of business at 1503 Grant Road, Suite 100, Mountain View, California

94040. ACQIS LLC is operated from California, where its President, Dr. William Chu, resides.

Dr. Chu is also the Chief Executive Officer of ACQIS Technology, Inc.

         6.        Defendant Inventec is a Taiwan corporation with its global headquarters located at No.

66, Hougang St., Shihlin Dist., Taipei City, TW-11170, Taiwan, R.O.C.



                                                       2
4848-8469-2429\5
                   Case 6:20-cv-00965 Document 1 Filed 10/15/20 Page 3 of 56



         7.        Defendant has a distribution chain (together with other Inventec subsidiaries,

affiliates, and intermediaries) with respect to the manufacture, use, offering to sell, and/or sale of

infringing computer products and with respect to the importation into the United States of infringing

computer products and of computer products made abroad using patented processes claimed in the

ACQIS Patents.

                                   JURISDICTION AND VENUE
         8.        This is an action for patent infringement under the United States patent laws, 35 U.S.C.

§ 101 et seq.

         9.        This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1338(a).

         10.       This Court has specific and personal jurisdiction over the Defendant consistent with

the requirements of the Due Process Clause of the United States Constitution and the Texas Long

Arm Statute. On information and belief, Defendant has purposefully manufactured and/or distributed

computer products that infringe the ACQIS Patents, or that were made abroad using patented

processes claimed in the ACQIS Patents, through established distribution channels with the

expectation that those products would be sold in the United States, State of Texas, and in this District.

Further, Defendant has (itself and/or through the activities of subsidiaries, affiliates, or

intermediaries) committed and continues to commit acts of patent infringement in the United States,

State of Texas and this District, including by making, using, offering to sell, and/or selling infringing

computer products in the United States, State of Texas and this District; importing infringing

computer products and/or computer products made abroad using ACQIS’s patented processes into

the United States for sale in the State of Texas and this District; and/or inducing others to commit

acts of patent infringement in the United States, State of Texas and this District. Accordingly,

Inventec has established minimum contacts within Texas and purposefully availed itself of the

benefits of Texas, and the exercise of personal jurisdiction over Inventec would not offend traditional

                                                      3
4848-8469-2429\5
                   Case 6:20-cv-00965 Document 1 Filed 10/15/20 Page 4 of 56



notions of fair play and substantial justice. In addition, or in the alternative, this Court has personal

jurisdiction over Inventec pursuant to Federal Rule of Civil Procedure 4(k)(2).

         11.       Inventec conducts business in the United States, the State of Texas and this District

through subsidiaries, affiliates, and intermediaries, including regional offices in Silicon Valley, in

Houston, and in this District in Austin.

         12.       Venue is proper in this District pursuant to 28 U.S.C. § 1391(c)(3) because Defendant

does not reside in the United States and thus may be sued in any judicial district in the United States.

                                    FACTUAL BACKGROUND
         Dr. Chu and the ACQIS Patents

         13.       Dr. William Chu has been a prolific innovator in the computing industry since the

1970s.

         14.       In 1976, Dr. Chu received his Ph.D. in Electrical Engineering from the University of

California, Berkeley.

         15.       Dr. Chu then began working in semiconductor design for American Microsystems,

Inc. from 1976 to 1977, and then for Zilog, Inc. from 1977 to 1982.

         16.       In 1982, Dr. Chu founded Verticom, Inc., which developed innovative technologies

relating to video transmission over telephone lines. Verticom also developed graphics products for

the PC computer-aided design (CAD) market. Verticom’s success resulted in its stock being listed on

the NASDAQ exchange in 1987. In 1988, Verticom was acquired by Western Digital Imaging, Inc.

         17.       Dr. Chu served as Vice President of Engineering for Western Digital from 1988 to

1991, overseeing a development team in the desktop and portable graphics chip division. In the course

of his work at Western Digital, Dr. Chu in 1988 started the company’s portable graphics chip

business, which became #1 in the portable graphics chip market by 1991. Dr. Chu also led Western

Digital to achieve the #1 market share in the PC graphics market in 1990.

                                                     4
4848-8469-2429\5
                   Case 6:20-cv-00965 Document 1 Filed 10/15/20 Page 5 of 56



         18.       After Western Digital, Dr. Chu worked for Acumos, Inc. from 1991 to 1992 as a Vice

President managing engineering for computer graphics chip development. Acumos was acquired by

Cirrus Logic, Inc. in 1992.

         19.       Dr. Chu then worked for Cirrus Logic from 1992 to 1997, first as a General Manager

in the Desktop Graphics Division and later as Co-President of the Graphics Chip Business Unit.

During Dr. Chu’s time at Cirrus Logic, the company achieved #1 market share in the PC graphics

chip market.

         20.       In 1998, Dr. Chu founded ACQIS Technology, Inc. to pursue his vision of developing

a small, portable computer module that could be interchangeably connected with a variety of different

peripheral consoles. In the course of this development effort, Dr. Chu recognized the need for a better

interconnection between the core computing module and a peripheral console. Such interconnections

traditionally conveyed peripheral component interconnect (PCI) bus transactions in parallel using a

large number of signal channels and connector pins. This made it difficult to employ LVDS channels,

which are more “cable friendly,” consume less power, and generate less noise. Dr. Chu wanted to

develop an interconnection system that was scalable, used connectors with low pin counts, was

power-efficient, high performing, and easily extendible for future computing needs and technologies.

This development work resulted in a large family of patents now owned by ACQIS, which disclose

and claim a variety of pioneering inventions relating to improved, high-performance and low power

consuming interconnection technologies for computer modules.

         21.       After several decades in the industry, Dr. Chu is now a named inventor of

approximately forty-one (41) U.S. Patents.

         22.       Among the patent portfolio covering Dr. Chu’s inventions and owned by ACQIS are

the ACQIS Patents asserted in this case.



                                                    5
4848-8469-2429\5
                   Case 6:20-cv-00965 Document 1 Filed 10/15/20 Page 6 of 56



         23.       The ’768 patent, entitled “Computer System Including CPU or Peripheral Bridge

Directly Connected to a Low Voltage Differential Signal Channel that Communicates Serial Bits of

a Peripheral Component Interconnect Bus Transaction in Opposite Directions,” was duly and legally

issued on December 27, 2016, from a patent application filed March 13, 2014, with William W.Y.

Chu as the sole named inventor. The ’768 patent claims priority to U.S. Provisional Patent

Application No. 60/134,122, filed on May 14, 1999.

         24.       The ’750 patent, entitled “Computer System Including CPU or Peripheral Bridge

Directly Connected to a Low Voltage Differential Signal Channel that Communicates Serial Bits of

a Peripheral Component Interconnect Bus Transaction in Opposite Directions,” was duly and legally

issued on July 11, 2017, from a patent application filed October 9, 2014, with William W.Y. Chu as

the sole named inventor. The ’750 patent claims priority to U.S. Provisional Patent Application No.

60/134,122, filed on May 14, 1999.

         25.       The ’797 patent, entitled “Method of Improving Peripheral Component Interface

Communications Utilizing a Low Voltage Differential Signal Channel,” was duly and legally issued

on March 10, 2015, from a patent application filed October 10, 2012, with William W.Y. Chu as the

sole named inventor. The ’797 patent claims priority to U.S. Provisional Patent Application No.

60/134,122, filed on May 14, 1999.

         26.       The ’359 patent, entitled “Computer System Including CPU or Peripheral Bridge to

Communicate Serial Bits of Peripheral Component Interconnect Bus Transaction and Low Voltage

Differential Signal Channel to Convey the Serial Bits,” was duly and legally issued on June 17, 2014,

from a patent application filed January 17, 2013, with William W.Y. Chu as the sole named inventor.

The ’359 patent claims priority to U.S. Provisional Patent Application No. 60/134,122, filed on May

14, 1999.



                                                   6
4848-8469-2429\5
                   Case 6:20-cv-00965 Document 1 Filed 10/15/20 Page 7 of 56



         27.       The ’654 patent, entitled “Data Security Method and Device for Computer Modules,”

was duly and legally issued on December 17, 2013, from a reissue application filed October 10, 2012,

with William W.Y. Chu as the sole named inventor. The ’654 patent is a reissue of U.S. Patent No.

6,643,777, which issued on November 4, 2003, from a patent application filed May 14, 1999. The

’654 patent claims priority to U.S. Patent Application No. 09/312,199, filed on May 14, 1999.

         28.       The ’739 patent, entitled “Data Security Method and Device for Computer Modules,”

was duly and legally issued on January 28, 2014, from a reissue application filed May 21, 2013, with

William W.Y. Chu as the sole named inventor. The ’739 patent is a reissue of U.S. Patent No.

6,643,777, which issued on November 4, 2003, from a patent application filed May 14, 1999. The

’739 patent claims priority to U.S. Patent Application No. 09/312,199, filed on May 14, 1999.

         29.       The ’602 patent, entitled “Data Security Method and Device for Computer Modules,”

was duly and legally issued on August 21, 2012, from a reissue application filed November 10, 2011,

with William W.Y. Chu as the sole named inventor. The ’602 patent is a reissue of U.S. Patent No.

6,643,777, which issued on November 4, 2003, from a patent application filed May 14, 1999. The

’602 patent claims priority to U.S. Patent Application No. 09/312,199, filed on May 14, 1999.

         30.       The ’984 patent, entitled “Data Security Method and Device for Computer Modules,”

was duly and legally issued on November 29, 2011, from a reissue application filed September 16,

2009, with William W.Y. Chu as the sole named inventor. The ’984 patent is a reissue of U.S. Patent

No. 6,643,777, which issued on November 4, 2003, from a patent application filed May 14, 1999.

The ’984 patent claims priority to U.S. Patent Application No. 09/312,199, filed on May 14, 1999.

         31.       The inventions claimed in the ACQIS Patents enable computers to operate faster with

better efficiency through faster interconnections including between the core computing power

modules and any connected peripherals.



                                                    7
4848-8469-2429\5
                   Case 6:20-cv-00965 Document 1 Filed 10/15/20 Page 8 of 56



         32.       The claims in the ACQIS Patents generally relate to computers and computer systems

that employ CPUs coupled to LVDS channels that convey various types of data (e.g., PCI bus

transactions, USB 3.x data, and/or digital video data) in a serial bit stream using pairs of unidirectional

channels to convey the data in opposite directions.

         33.       Over the years, Dr. Chu’s inventive developments have become more and more widely

used in computing technologies. One prime example is the computing industry’s adoption of PCI

Express, which post-dates Dr. Chu’s inventions but embodies Dr. Chu’s patented interconnection

invention by using “high speed, low voltage, differential serial pathway for two devices … to

communicate simultaneously by implementing dual unidirectional paths between two devices[.]”




See Introduction to PCI Express – A Hardware and Software Developers Guide, Intel Press

(2003), at 1-2 (“There are certain times in the evolution of technology that serve as inflection

points that forever change the course of events. For the computing sector and communications,

the adoption of PCI Express, a groundbreaking new general input/output architecture, will serve

as one of these inflection points.”).

         34.       PCI Express connections transmit data packets known as transaction layer packets

(TLP) that include data bits, address bits, and byte enable (BE) information bits.




                                                    8
4848-8469-2429\5
                   Case 6:20-cv-00965 Document 1 Filed 10/15/20 Page 9 of 56




Id. at 93-114.

         35.       In sum, PCI Express connections are LVDS channels that convey data bits, address

bits, and byte enable information bits of a PCI bus transaction in a serial bit stream using pairs of

unidirectional, differential signal lanes to convey the information in opposite directions, allowing the

connection to be scalable and dramatically reducing the pin-count required for connectors, as well as

other benefits.




Id. at 3, 50.

         36.       Another example of a computer-to-peripheral interconnection that embodies Dr.

Chu’s patented invention is the USB 3.x connection. The “Super Speed” USB 3.0 architecture uses

at least two pairs of unidirectional, point-to-point differential signal paths. Each pair includes a

transmit path and a receiving path, thus transmitting the USB data packet information in opposite

directions.


                                                   9
4848-8469-2429\5
                   Case 6:20-cv-00965 Document 1 Filed 10/15/20 Page 10 of 56




Universal Serial Bus 3.0 Specification, Rev. 1.0 (Nov. 12, 2008), at 3-1 to 3.5. In sum, USB 3.x

connections are LVDS channels using two unidirectional, differential signal pairs that transmit

USB protocol data packets in opposite directions.

         37.        Intel’s Direct Media Interface (DMI) channel is similar to PCIe and implements four

serial lanes that all use differential signaling constituting 2 transmit lanes and 2 receive lanes and,

therefore,            transmitting         data         in        opposite         directions.        See

https://www.intel.com/content/dam/www/public/us/en/documents/white-papers/ia-introduction-

basics-paper.pdf. See also https://en.wikipedia.org/wiki/Direct_Media_Interface (“DMI shares many

characteristics with PCI Express, using multiple lanes and differential signaling to form a point-to-

point link.”).

         38.        Each claim of the ACQIS Patents is a patentable, valid, and enforceable invention that

is novel and non-obvious over the prior art.

         39.        ACQIS has not authorized or licensed Inventec to practice any of the inventions

claimed in the ACQIS Patents.

         Inventec’s Infringing Products

         40.        Inventec manufactures and sells computers, telephones, notebooks, servers, and

motherboards on a global scale. Inventec imports infringing computer servers and motherboards, and

computer servers and motherboards made using infringing processes, into the United States through

                                                      10
4848-8469-2429\5
                   Case 6:20-cv-00965 Document 1 Filed 10/15/20 Page 11 of 56



established distribution channels with the expectation that those products would be sold in the United

States, State of Texas and this District.

         41.        Inventec has directly infringed, and continues to infringe, one or more claims of each

of the ACQIS Patents under at least 35 U.S.C. §§ 271(a) and (g), by making, using, offering to sell,

and/or selling within the United States, and/or importing into the United States computer products

that embody the claimed inventions of Dr. Chu, and by importing into the United States computer

products that were made abroad using patented processes claimed in the ACQIS Patents.

         42.        Inventec makes, uses, imports, and sells computer servers and motherboards in the

United States that infringe one or more of the claims in the ACQIS Patents, and/or imports into the

United States computer servers and motherboards that were made abroad using patented processes

claimed in the ACQIS Patents, including without limitation servers and related accessories sold under

the brand names K-Series, P-Series, and A-Series, and motherboards sold under the brand name B-

Series. 2

         43.        The Inventec servers fall into one of two categories. Some of the Inventec servers are

configured and operate in substantially the same way as the K888G4 – Performance Server System

as an example for illustrative purposes. These include, without limitation, K888G4 – Performance

Server System and K900G4 – 2U 4-Node HPC Server. Likewise, as shown further below, other

Inventec servers are configured and operate in substantially the same way as explained below using

the P47G4 – Single-Socket HPC/AI/VDI Server as an example for illustrative purposes. The products

described above are collectively referred to as the “Accused Servers.”

         44.        All of the Inventec motherboards are marketed under the brand name B-Series, and

include without limitation the B880G4 – Common EATX Motherboard and B888G4 – L-Shape High



2
 Inventec also advertises categories of laptops and desktops that, on information and belief, are likely
to infringe the ACQIS Patents. See https://www.inventec.com/en/solution.
                                                  11
4848-8469-2429\5
                   Case 6:20-cv-00965 Document 1 Filed 10/15/20 Page 12 of 56



Density Motherboard. All accused motherboards are configured and operate in substantially the same

way as explained below using the B880G4 – Common EATX Motherboard as an example for

illustrative purposes. These products are collectively referred to as the “Accused Motherboards.”

         45.        On information and belief, the Accused Servers and Accused Motherboards that Inventec

imports into the United States are manufactured outside the United States using one or more processes

claimed in the ACQIS Patents.

         46.        The Accused Servers and Accused Motherboards include products made, used,

offered for sale, sold within the United States, and/or imported into the United States at least since

ACQIS provided Inventec with actual notice of its infringement on or around May 14, 2018.

         47.        The Accused Servers and Accused Motherboards also include products made using the

processes claimed in the ACQIS Patents and imported into the United States within the six years preceding

the date of this Complaint.

         48.        The Accused Servers and Accused Motherboards also include products that are used to

perform one or more methods claimed in the ACQIS Patents within the six years preceding the date of

this Complaint.

         The Accused Servers

         49.        The K888G4 – Performance Server System Series is a modular computer system that

can run on various server operating systems.




https://ebg.inventec.com/en/product/Server/2U/K888G4

                                                     12
4848-8469-2429\5
                   Case 6:20-cv-00965 Document 1 Filed 10/15/20 Page 13 of 56



         50.        The K888G4 – Performance Server System Series uses Intel® Xeon® Processor

Scalable Family, which have integrated interface controllers on a single chip to drive the PCIe

channels connected to the processor.




https://ebg.inventec.com/en/product/Server/2U/K888G4




https://www.intel.com/content/www/us/en/design/products-and-solutions/processors-and-

chipsets/cascade-lake/2nd-gen-intel-xeon-scalable-processors.html

         51.        The K888G4 – Performance Server System Series includes a variety of connectors

that can couple the CPU to a console, including without limitation a power supply:




                                                   13
4848-8469-2429\5
                   Case 6:20-cv-00965 Document 1 Filed 10/15/20 Page 14 of 56




https://ebg.inventec.com/en/product/Server/2U/K888G4

         52.        The Intel processors employed in the K888G4 – Performance Server System directly

connect to a variety of LVDS channels that convey data bits in a serial stream using unidirectional

pairs of lanes transmitting data in opposite direction, including Intel’s DMI and PCIe channels.




https://ebg.inventec.com/en/product/Server/2U/K888G4




                                                   14
4848-8469-2429\5
                   Case 6:20-cv-00965 Document 1 Filed 10/15/20 Page 15 of 56



https://www.intel.com/content/www/us/en/design/products-and-solutions/processors-and-

chipsets/cascade-lake/2nd-gen-intel-xeon-scalable-processors.html

         53.        The Intel processors employed in the K888G4 – Performance Server System also

connect to LVDS channels that convey USB data packets through pairs of unidirectional differential

signal paths in opposite directions—USB 3.x ports for external cables.




https://www.intel.com/content/www/us/en/design/products-and-solutions/processors-and-

chipsets/cascade-lake/2nd-gen-intel-xeon-scalable-processors.html

         54.        The K888G4 – Performance Server System has system memory directly coupled to

the CPU.




https://ebg.inventec.com/en/product/Server/2U/K888G4




                                                  15
4848-8469-2429\5
                   Case 6:20-cv-00965 Document 1 Filed 10/15/20 Page 16 of 56



https://www.intel.com/content/www/us/en/design/products-and-solutions/processors-and-

chipsets/cascade-lake/2nd-gen-intel-xeon-scalable-processors.html

         55. The K888G4 – Performance Server System has a mass storage hard drive coupled to the

CPU.




https://ebg.inventec.com/en/product/Server/2U/K888G4




https://www.intel.com/content/www/us/en/design/products-and-solutions/processors-and-

chipsets/cascade-lake/2nd-gen-intel-xeon-scalable-processors.html

         56.         The Intel processors used in the K888G4 – Performance Server System have a

peripheral bridge called the C622 chipset PCH connected to the CPU via the DMI, which has an

integrated         controller.   The   C621   Chipset    is   part   of   the   Intel   C620   Series.   See

https://www.intel.com/content/www/us/en/design/products-and-solutions/processors-and-

chipsets/cascade-lake/2nd-gen-intel-xeon-scalable-processors.html                        ;               and

https://ark.intel.com/content/www/us/en/ark/products/97340/intel-c622-chipset.html




                                                        16
4848-8469-2429\5
                   Case 6:20-cv-00965 Document 1 Filed 10/15/20 Page 17 of 56



https://www.intel.com/content/www/us/en/design/products-and-solutions/processors-and-

chipsets/cascade-lake/2nd-gen-intel-xeon-scalable-processors.html




https://www.intel.com/content/www/us/en/design/products-and-solutions/processors-and-

chipsets/cascade-lake/2nd-gen-intel-xeon-scalable-processors.html




Intel® Xeon® Processor Scalable Family Datasheet, Vol. 1, p. 7 (May 2018 Doc. No. 336062-

003).




                                               17
4848-8469-2429\5
                   Case 6:20-cv-00965 Document 1 Filed 10/15/20 Page 18 of 56




Intel® C620 Series Chipset Platform Controller Hub Datasheet, p. 34, 38 (May 2019 Doc. No.

336067-007US)

         57. The Intel C621 PCH used in the K888G4 – Performance Server System has an Integrated

Clock Controller (ICC) that includes PLL circuitry, which generates different clock frequencies to

convey the PCI bus transactions and USB transactions through the PCIe and USB channels based on

the different clock frequencies.




Intel® C620 Series Chipset Platform Controller Hub Datasheet, p. 98-116 (May 2019 Doc. No.

336067-007US).




                                               18
4848-8469-2429\5
                   Case 6:20-cv-00965 Document 1 Filed 10/15/20 Page 19 of 56



         58.        The Intel processors used in the K888G4 – Performance Server System also have

integrated clock circuitry that includes PLL circuitry, which generates different clock frequencies to

convey the PCI bus transactions and USB transactions through the PCIe channels based on the

different clock frequencies.




Intel® Xeon® Processor Scalable Family Datasheet, Vol. 1, p. 15, 56 (May 2018 Doc. No.

336062-003)




                                                  19
4848-8469-2429\5
                   Case 6:20-cv-00965 Document 1 Filed 10/15/20 Page 20 of 56



Intel® C620 Series Chipset Platform Controller Hub Datasheet, p. 102 (May 2019 Doc. No.

336067-007US)

         59.        P47G4 – Single-Socket HPC/AI/VDI Server is a modular computer system that can

run on various server operating systems.




https://ebg.inventec.com/en/product/Server/2U/P47G4

         60.        The P47G4 – Single-Socket HPC/AI/VDI Server uses AMD® EPYC™ Processor

Family processors, which have integrated interface controllers on a single chip to drive the PCIe

channels connected to the processor.




https://ebg.inventec.com/en/product/Server/2U/P47G4




https://www.amd.com/en/processors/epyc-7002-series



                                                  20
4848-8469-2429\5
                   Case 6:20-cv-00965 Document 1 Filed 10/15/20 Page 21 of 56




https://www.amd.com/system/files/documents/LE-70001-SB-InfinityArchitecture.pdf

         61.        The P47G4 – Single-Socket HPC/AI/VDI Server includes a variety of connectors that

can couple the CPU to a console, including without limitation a power supply.




                                                    21
4848-8469-2429\5
                   Case 6:20-cv-00965 Document 1 Filed 10/15/20 Page 22 of 56



https://ebg.inventec.com/en/product/Server/2U/P47G4

         62.        The AMD processors employed in the P47G4 – Single-Socket HPC/AI/VDI Server

connect directly to LVDS channels that convey data bits in a serial stream using unidirectional pairs

of lanes transmitting data in opposite directions, including Intel’s PCIe channels.




https://www.amd.com/en/processors/epyc-7002-series

         63.        The AMD processors employed in the P47G4 – Single-Socket HPC/AI/VDI Server

also directly connect to LVDS channels that convey USB data packets through pairs of unidirectional

differential signal paths in opposite directions—USB 3.x ports for external cables.




https://ebg.inventec.com/en/product/Server/2U/P47G4




https://www.amd.com/system/files/documents/The-Energy-Efficient-AMD-EPYC-Design.pdf

                                                  22
4848-8469-2429\5
                   Case 6:20-cv-00965 Document 1 Filed 10/15/20 Page 23 of 56



         64.        The P47G4 – Single-Socket HPC/AI/VDI Server has system memory directly coupled

to the CPU.




https://ebg.inventec.com/en/product/Server/2U/P47G4




https://www.amd.com/system/files/documents/AMD-EPYC-7002-Series-Datasheet.pdf




http://developer.amd.com/wp-content/resources/56420.pdf




https://developer.amd.com/wp-content/resources/56502_1.00-PUB.pdf
                                              23
4848-8469-2429\5
                   Case 6:20-cv-00965 Document 1 Filed 10/15/20 Page 24 of 56



         65.        The P47G4 – Single-Socket HPC/AI/VDI Server has a mass storage hard drive

directly coupled to the CPU.




https://ebg.inventec.com/en/product/Server/2U/P47G4

         66.        The AMD® EPYC™ Processor Family processors used in the P47G4 – Single-Socket

HPC/AI/VDI Server includes PLL circuitry, which generates different clock frequencies to convey

the PCI bus transactions and USB transactions through the PCIe and USB channels based on the

different clock frequencies. The AMD® EPYC™ Processor Family processors include multiple

PLLS to facilitate granular frequency changes for CPU cores and I/O for better efficiency.

https://www.amd.com/system/files/documents/understanding-power-management.pdf

         The Accused Motherboards

         67.        The B880G4 – Common EATX Motherboard is a printed circuit board.




                                                  24
4848-8469-2429\5
                   Case 6:20-cv-00965 Document 1 Filed 10/15/20 Page 25 of 56




https://ebg.inventec.com/en/product/Motherboard/Intel/B880G4

         68.        The B880G4 – Common EATX Motherboard uses Intel® Xeon® Processor Scalable

Family, which have integrated interface controllers on a single chip to drive the PCIe channels

connected to the processor.




https://ebg.inventec.com/en/product/Motherboard/Intel/B880G4




                                                 25
4848-8469-2429\5
                   Case 6:20-cv-00965 Document 1 Filed 10/15/20 Page 26 of 56



https://www.intel.com/content/www/us/en/design/products-and-solutions/processors-and-

chipsets/cascade-lake/2nd-gen-intel-xeon-scalable-processors.html

         69.        The Intel® Xeon® Processor Scalable Family employed in the B880G4 – Common

EATX Motherboard directly connect to LVDS channels that convey data bits in a serial stream using

unidirectional pairs of lanes transmitting data in opposite direction, including Intel® Xeon®

Processor Scalable Family’s DMI and PCIe channels, thereby increasing data throughput. For

example and without limitation, this includes a peripheral device such as the SATA SSDs.




https://ebg.inventec.com/en/product/Motherboard/Intel/B880G4




https://www.intel.com/content/www/us/en/design/products-and-solutions/processors-and-

chipsets/cascade-lake/2nd-gen-intel-xeon-scalable-processors.html

         70.        The B880G4 – Common EATX Motherboard has socket for system memory and

system memory directly coupled to the CPU.



                                                 26
4848-8469-2429\5
                   Case 6:20-cv-00965 Document 1 Filed 10/15/20 Page 27 of 56




https://ebg.inventec.com/en/product/Motherboard/Intel/B880G4

         71.        The Intel processors used in B880G4 – Common EATX Motherboard has a peripheral

bridge called the C622 chipset PCH connected to the CPU via the DMI, which has an integrated

interface      controller.   The   C621   Chipset   is   part   of   the   Intel   C620   Series.   See

https://www.intel.com/content/www/us/en/design/products-and-solutions/processors-and-

chipsets/cascade-lake/2nd-gen-intel-xeon-scalable-processors.html                   ;               and

https://ark.intel.com/content/www/us/en/ark/products/97340/intel-c622-chipset.html




https://ebg.inventec.com/en/product/Motherboard/Intel/B880G4




https://www.intel.com/content/www/us/en/design/products-and-solutions/processors-and-

chipsets/cascade-lake/2nd-gen-intel-xeon-scalable-processors.html


                                                    27
4848-8469-2429\5
                   Case 6:20-cv-00965 Document 1 Filed 10/15/20 Page 28 of 56




Intel® Xeon® Processor Scalable Family Datasheet, Vol. 1, p. 7 (May 2018 Doc. No. 336062-

003).




Intel® C620 Series Chipset Platform Controller Hub Datasheet, p. 34, 38 (May 2019 Doc. No.

336067-007US).

         72.        The Intel C621 PCH used in the B880G4 – Common EATX Motherboard has an

Integrated Clock Controller (ICC) that includes PLL circuitry, which generates different clock

frequencies to convey the PCI bus transactions and USB transactions through the PCIe and USB

channels based on the different clock frequencies.




                                                 28
4848-8469-2429\5
                   Case 6:20-cv-00965 Document 1 Filed 10/15/20 Page 29 of 56




Intel® C620 Series Chipset Platform Controller Hub Datasheet, p. 98-116 (May 2019 Doc. No.

336067-007US)

         73.        The Intel Xeon Scalable processor used in B880G4 – Common EATX Motherboard

also has integrated clock circuitry that includes PLL circuitry, which generates different clock

                                                 29
4848-8469-2429\5
                   Case 6:20-cv-00965 Document 1 Filed 10/15/20 Page 30 of 56



frequencies to convey the PCI bus transactions and USB transactions through the PCIe channels based

on the different clock frequencies.




Intel® Xeon® Processor Scalable Family Datasheet, Vol. 1, p. 15, 56 (May 2018 Doc. No.

336062-003)

         74.        The B880G4 – Common EATX Motherboard comprises a network controller coupled

to the central processing unit.




https://ebg.inventec.com/en/product/Motherboard/Intel/B880G4

Inventec’s Infringement

         75.        In view of the foregoing facts concerning the technical features and functionalities of

the Accused Servers and Accused Motherboards (see ¶¶ 40-74), and on information and belief, when

Inventec manufactures the Accused Servers and Accused Motherboards with peripheral bridges, it

necessarily improves the speed and performance of the peripheral data communication in its computer

products by using a method of manufacturing that includes the following steps: (a) connecting a CPU

directly to a peripheral bridge on a printed circuit board; (b) directly connecting to the peripheral

bridge one or more LVDS channels with pairs of unidirectional lanes that convey data in serial bit


                                                      30
4848-8469-2429\5
                   Case 6:20-cv-00965 Document 1 Filed 10/15/20 Page 31 of 56



streams in opposite directions; and (c) providing a connector with an LVDS channel to facilitate data

communication with external peripherals using two unidirectional serial lanes to transmit data in

opposite directions, including USB protocol data.

         76.        On information and belief, Inventec performs the foregoing manufacturing steps

outside the United States to make the Accused Servers and then imports the Accused Servers into the

United States to be marketed and sold.

         77.        Through making, using, selling, offering for sale, and importing the Accused Servers

and Accused Motherboards with the features and functionalities alleged above, Inventec has and

continues to infringe one or more of the claims in each of the ACQIS Patents.

         78.        Inventec’s infringing conduct has caused injury and damage to ACQIS and ACQIS’

licensees, and will continue to cause additional severe and irreparable injury and damage to ACQIS

and ACQIS’ licensees unless enjoined by this Court.

         ACQIS Provided Inventec Actual Notice of its Infringement

         79.        On or around May 14, 2018, ACQIS notified Inventec, pursuant to 35 U.S.C. § 287(a),

of all of the ACQIS Patents and Inventec’s infringement thereof based on the Accused Servers and

Accused Motherboards. Specifically, ACQIS’ letter identified all of the ACQIS Patents asserted

herein and described the applicability of the ACQIS Patents to the PCI Express, USB 3.0, and other

computer interface technologies. ACQIS’s letter specifically identified Inventec’s various servers and

related accessories, including the Accused Servers and Accused Motherboards addressed herein as

using ACQIS’ patented technologies. ACQIS also described the enforcement history of ACQIS’s

patent portfolio, and specifically noted a prior lawsuit enforcing ACQIS patents related to the

presently-asserted ACQIS Patents, which resulted in a significant jury verdict against IBM.




                                                     31
4848-8469-2429\5
                   Case 6:20-cv-00965 Document 1 Filed 10/15/20 Page 32 of 56



          80.       ACQIS invited Inventec to discuss potential licensing arrangements to allow Inventec

to continue to utilize the patented technologies in the ACQIS patent portfolio, including the ACQIS

Patents.

          81.       Inventec responded and claimed that it does not infringe. Inventec continues to make,

import, and sell the Accused Servers and Accused Motherboards identified in ACQIS’s letter in

willful violation of ACQIS’ patent rights, or at the very least in reckless disregard of ACQIS’ patent

rights.

          82.       Upon receiving actual notice of the ACQIS Patents and how they apply to the

Inventec’s server products, Inventec chose to remain willfully blind to its own infringement and the

infringement that it was inducing others to commit through the use of the Accused Servers and

Accused Motherboards.

          83.       Inventec’s choice continue making and selling the infringing Accused Servers and

Accused Motherboards, is egregious and exceptional.

          84.       Inventec’s conduct constitutes willful infringement of the ACQIS Patents, beginning

at least as early as May 14, 2018.

          Inventec’s Indirect Infringement

          85.       Inventec indirectly infringes the ACQIS Patents under 35 U.S.C. § 271(b) by inducing

third parties, such as importers, resellers, customers, and end users, to directly infringe the ACQIS

Patents by using, offering for sale, selling and/or importing the Accused Servers in this District and

elsewhere in the United States. For example, in the Inventec 2019 Annual Report, America is listed

as a “Major Sales Territory” for the “Major Product Department” that includes “notebook computers,

servers, and other electronic information products.”

          86.       On information and belief, Inventec took affirmative acts to induce third parties to

commit those direct infringing acts. Inventec did so by, at least actively promoting the Accused

                                                     32
4848-8469-2429\5
                   Case 6:20-cv-00965 Document 1 Filed 10/15/20 Page 33 of 56



Servers and Accused Motherboards for the U.S. market. For example, on information and belief, for

the Accused Inventec Products sold in the United States, Inventec pursues and obtains approval from

U.S. and state regulatory agencies to allow sales of such Inventec Products in the United States.

Inventec competes for business in the United States. Inventec’s website offers support for US

consumers of the Accused Products and identifies US regional operation centers in the US, including

in Silicon Valley and in Texas in both Austin and Houston. Inventec has taken these acts despite

knowledge of the ACQIS Patents and the infringement by the Accused Servers and Accused

Motherboards, Inventec knows and specifically intends that its customers will sell the infringing

Accused Servers in the United States or cause the Accused Servers and Accused Motherboards to be

sold in the United States.

         87.        Inventec’s customers directly infringe the ACQIS Patents by importing the Accused

Servers and Accused Motherboards into the United States, offering to sell and selling the Accused

Servers in the United States, and using the Accused Servers in the United States.

         88.        Inventec further induces direct infringement of the ACQIS Patents by providing

instruction and direction to end users of the Accused Servers about how to use the Accused Servers

and Accused Motherboards in a manner that infringes one or more claims of the ACQIS Patents.

Inventec knows and specifically intends that end users will use the Accused Servers and Accused

Motherboards in an infringing manner as directed by Inventec. Inventec has configured the Accused

Servers and Accused Motherboards in such a manner that direct infringing use necessarily occurs

upon operation of the Accused Servers and Accused Motherboards in their normal, intended manner

without any specific action of the end user other than turning on the product.

         89.        Inventec has induced others’ direct infringement as stated above despite actual notice

that the Accused Servers and Accused Motherboards infringe the ACQIS Patents, as set forth herein.

Inventec therefore has caused its purchasers and end users to directly infringe the ACQIS Patents

                                                      33
4848-8469-2429\5
                   Case 6:20-cv-00965 Document 1 Filed 10/15/20 Page 34 of 56



with knowledge of the ACQIS Patents and with the specific intent, or at the very least willful

blindness, that the purchasers and end users will directly infringe. Inventec knew the acts it induced

(like importation, U.S. sales, and use by its customers) constituted infringement.

         90.        Inventec contributorily infringes the ACQIS Patents under 35 U.S.C. § 271(c).

Inventec knew about the ACQIS Patents prior to this complaint. Inventec’s products are especially

made or especially adapted for use that results in an infringement of the ACQIS Patents. Inventec’s

products include features that are not staple articles of commerce suitable for substantial non-

infringing uses. Inventec’s products are a material part of the invention of the ACQIS Patents.

Inventec’s products are also sold, offered for sale, and used in configurations that do not have

substantial non-infringing uses. The intended, normal use of Inventec’s servers and motherboards

results in infringement of the ACQIS Patents.

         91.        Inventec’s acts of indirect infringement as stated herein have caused injury and

damage to ACQIS, and will continue to cause additional severe and irreparable injury and damages

to ACQIS in the future if not enjoined by this Court.

                                     COUNT I
                       INFRINGEMENT OF U.S. PATENT NO. 9,529,768
         92.        ACQIS incorporates by this reference the allegations set forth in paragraphs 1 through

91 of this Complaint in support of its first cause of action as though fully set forth herein.

         93.        Pursuant to 35 U.S.C. § 282, the claims of the ’768 patent are presumed valid.

         94.        In view of the foregoing facts and allegations, including paragraphs 13-39 and 40-74

above, Inventec has directly infringed and continues to directly infringe one or more claims of the

’768 patent in violation of 35 U.S.C. § 271(a) by making, using, selling, offering to sell, and/or

importing the Accused Servers.




                                                      34
4848-8469-2429\5
                   Case 6:20-cv-00965 Document 1 Filed 10/15/20 Page 35 of 56



         95.        Inventec’s direct infringement of the ’768 patent through its manufacture, use, offers

to sell, sales, and importation of the Accused Servers is shown by way of the exemplary K888G4 –

Performance Server System and P47G4 – Single-Socket HPC/AI/VDI Server servers as set forth in

paragraphs 40-66 above, which demonstrates infringement of at least claim 13 of the ’768 patent by

showing:

          (a) the K888G4 – Performance Server System and P47G4 – Single-Socket HPC/AI/VDI

               Server are computers;

          (b) the K888G4 – Performance Server System and P47G4 – Single-Socket HPC/AI/VDI

               Server have central processing units (CPU) with integrated interface controllers in a single

               chip;

          (c) the K888G4 – Performance Server System and P47G4 – Single-Socket HPC/AI/VDI

               Server computers have a first Low Voltage Differential Signal (LVDS) channel directly

               extending from the interface controller to convey address and data bits of a Peripheral

               Component Interconnect (PCI) bus transaction in a serial bit stream, wherein the first

               LVDS channel comprises first unidirectional, multiple, differential signal pairs to convey

               data in a first direction and second unidirectional, multiple, differential signal pairs to

               convey data in a second, opposite direction; and

          (d) the K888G4 – Performance Server System and P47G4 – Single-Socket HPC/AI/VDI

               Server have system memory directly coupled to the CPU and interface controller.

         96.        ACQIS’ infringement allegations against the Accused Servers are not limited to claim

13 of the ’768 patent, and additional infringed claims will be identified through infringement

contentions and discovery.

         97.        Inventec’s direct infringement of the ’768 patent through its manufacture, use, offers

to sell, sales, and importation of the Accused Motherboards is shown by way of the exemplary

                                                      35
4848-8469-2429\5
                   Case 6:20-cv-00965 Document 1 Filed 10/15/20 Page 36 of 56



B880G4 – Common EATX Motherboard motherboards as set forth in paragraphs 67-74 above, which

demonstrates infringement of at least claim 10 of the ’768 patent by showing:

         (a) The B880G4 – Common EATX Motherboard is a printed circuit board;

         (b) The B880G4 – Common EATX Motherboard comprises a central processing unit;

         (c) The B880G4 – Common EATX Motherboard comprises a peripheral bridge directly

               coupled to the central processing unit without any intervening Peripheral Component

               Interconnect (PCI) bus;

         (d) The B880G4 – Common EATX Motherboard comprises a low voltage differential signal

               (LVDS) channel directly extending from the peripheral bridge comprising two

               unidirectional, serial channels of multiple differential signal line pairs to convey data in

               opposite directions, wherein the LVDS channel conveys address and data bits of a PCI bus

               transaction in serial form; and

         (e) The B880G4 – Common EATX Motherboard comprises a network controller coupled to

               the central processing unit.

         98.        ACQIS’ infringement allegations against the Accused Motherboards are not limited

to claim 10 of the ’768 patent, and additional infringed claims will be identified through infringement

contentions and discovery.

         99.        As early as around May 14, 2018, and at least as of the filing of this Complaint,

Inventec had actual notice of the ’768 patent and the infringement alleged herein.

         100.       Inventec’s actions as alleged herein, including those alleged in paragraphs 40-74,

constitute induced infringement of at least claims 10 and 13 of the ’768 patent pursuant to 35 U.S.C.

§ 271(b).




                                                     36
4848-8469-2429\5
                   Case 6:20-cv-00965 Document 1 Filed 10/15/20 Page 37 of 56



          101.      Inventec’s actions as alleged herein, including those alleged in paragraphs 40-74,

constitute contributory infringement of at least claims 10 and 13 of the ’768 patent under 35 U.S.C. §

271(c).

          102.      The above-described acts of direct and induced infringement committed by Inventec

have caused injury and damage to ACQIS, and will continue to cause damages and irreparable harm

to ACQIS unless enjoined.

          103.      ACQIS is entitled to recover all damages sustained as a result of Inventec’s wrongful

acts of infringement, but in no event less than a reasonable royalty pursuant to 35 U.S.C. § 284.

          104.      Inventec’s infringement as described herein has been and continues to be willful and

exceptional. Accordingly, ACQIS is entitled to recover enhanced damages up to three times the

amount found or assessed at trial pursuant to 35 U.S.C. § 284, as well as its attorneys’ fees pursuant

to 35 U.S.C. § 285.

                                     COUNT II
                       INFRINGEMENT OF U.S. PATENT NO. 9,703,750
          105.      ACQIS incorporates by this reference the allegations set forth in paragraphs 1 through

104 of this Complaint in support of its second cause of action as though fully set forth herein.

          106.      Pursuant to 35 U.S.C. § 282, the claims of the ’750 patent are presumed valid.

          107.      In view of the foregoing facts and allegations, including paragraphs 13-39 and 40-74

above, Inventec has directly infringed and continues to directly infringe one or more claims of the

’750 patent in violation of 35 U.S.C. § 271(a) by making, using, selling, offering to sell, and/or

importing the Accused Servers.

          108.      Inventec’s direct infringement of the ’750 patent through its manufacture, use, offers

to sell, sales, and importation of the Accused Servers is shown by way of the exemplary K888G4 –

Performance Server System and P47G4 – Single-Socket HPC/AI/VDI Server servers as set forth in


                                                      37
4848-8469-2429\5
                   Case 6:20-cv-00965 Document 1 Filed 10/15/20 Page 38 of 56



paragraphs 40-66 above, which demonstrates infringement of at least claim 4 of the ’750 patent by

showing:

         (a) the K888G4 – Performance Server System and P47G4 – Single-Socket HPC/AI/VDI

              Server are computers;

         (b) the K888G4 – Performance Server System and P47G4 – Single-Socket HPC/AI/VDI

              Server have central processing units (CPU) with integrated interface controllers in a single

              chip;

         (c) the K888G4 – Performance Server System and P47G4 – Single-Socket HPC/AI/VDI

              Server have a first Low Voltage Differential Signal (LVDS) channel directly extending

              from the interface controller to convey address bits, data bits, and byte enable information

              bits of a Peripheral Component Interconnect (PCI) bus transaction in a serial bit stream,

              wherein the first LVDS channel comprises a first unidirectional, differential signal pair to

              convey data in a first direction and a second unidirectional, differential signal pair to

              convey data in a second, opposite direction;

         (d) the K888G4 – Performance Server System and P47G4 – Single-Socket HPC/AI/VDI

              Server have system memory directly coupled to the integrated central processing unit and

              interface controller;

         (e) the interface controller of the K888G4 – Performance Server System and P47G4 – Single-

              Socket HPC/AI/VDI Server comprises Phase-Locked Loop (PLL) clock circuitry capable

              of generating different clock frequencies;

         (f) the interface controller of the K888G4 – Performance Server System and P47G4 – Single-

              Socket HPC/AI/VDI Server configures the first LVDS channel to convey the PCI bus

              transaction at different data transfer rates based on the different clock frequencies

              generated by the PLL clock circuitry; and

                                                    38
4848-8469-2429\5
                   Case 6:20-cv-00965 Document 1 Filed 10/15/20 Page 39 of 56



         (g) and the interface controller of the K888G4 – Performance Server System and P47G4 –

              Single-Socket HPC/AI/VDI Server comprises a connector adapted to convey a serial bit

              stream of Universal Serial Bus (USB) protocol data packets in a second Low Voltage

              Differential Signal (LVDS) channel comprising two unidirectional, differential signal

              pairs that transmit data in opposite directions.

         109.       ACQIS’ infringement allegations against the Accused Servers are not limited to claim

4 of the ’750 patent, and additional infringed claims will be identified through infringement

contentions and discovery.

         110.       Inventec’s direct infringement of the ’750 patent through its manufacture, use, offers

to sell, sales, and importation of the Accused Motherboards is shown by way of the exemplary

B880G4 – Common EATX Motherboard motherboards as set forth in paragraphs 67-74 above, which

demonstrates infringement of at least claim 25 of the ’750 patent by showing:

         (a) The B880G4 – Common EATX Motherboard is a printed circuit board;

         (b) The B880G4 – Common EATX Motherboard comprises an integrated central processing

              unit and interface controller in a single chip;

         (c) The B880G4 – Common EATX Motherboard comprises a Low Voltage Differential

              Signal (LVDS) channel directly extending from the integrated central processing unit and

              interface controller to convey address bits, data bits, and byte enable information bits of a

              Peripheral Component Interconnect (PCI) bus transaction in a serial form, wherein the

              LVDS channel comprises first unidirectional, multiple, differential signal line pairs to

              convey data in a first direction and second unidirectional, multiple, differential signal line

              pairs to convey data in a second, opposite direction; and

         (d) The B880G4 – Common EATX Motherboard comprises a socket for a system memory

              module directly coupled to the integrated central processing unit and interface controller.

                                                      39
4848-8469-2429\5
                   Case 6:20-cv-00965 Document 1 Filed 10/15/20 Page 40 of 56



          111.      ACQIS’ infringement allegations against the Accused Motherboards are not limited

to claim 25 of the ’750 patent, and additional infringed claims will be identified through infringement

contentions and discovery.

          112.      As early as around May 14, 2018, and at least as of the filing of this Complaint,

Inventec had actual notice of the ’750 patent and the infringement alleged herein.

          113.      Inventec’s actions as alleged herein, including those alleged in paragraphs 40-74,

constitute induced infringement of at least claims 4 and 25 of the ’750 patent pursuant to 35 U.S.C.

§ 271(b).

          114.      Inventec’s actions as alleged herein, including those alleged in paragraphs 40-74,

constitute contributory infringement of at least claims 4 and 25 of the ’750 patent under 35 U.S.C. §

271(c).

          115.      The above-described acts of direct and induced infringement committed by Inventec

have caused injury and damage to ACQIS, and will continue to cause damages and irreparable harm

to ACQIS unless enjoined.

          116.      ACQIS is entitled to recover all damages sustained as a result of Inventec’s wrongful

acts of infringement, but in no event less than a reasonable royalty pursuant to 35 U.S.C. § 284.

          117.      Inventec’s infringement as described herein has been and continues to be willful and

exceptional. Accordingly, ACQIS is entitled to recover enhanced damages up to three times the

amount found or assessed at trial pursuant to 35 U.S.C. § 284, as well as its attorneys’ fees pursuant

to 35 U.S.C. § 285.

                                    COUNT III
                       INFRINGEMENT OF U.S. PATENT NO. 8,977,797
          118.      ACQIS incorporates by this reference the allegations set forth in paragraphs 1 through

117 of this Complaint in support of its third cause of action as though fully set forth herein.


                                                      40
4848-8469-2429\5
                   Case 6:20-cv-00965 Document 1 Filed 10/15/20 Page 41 of 56



         119.       Pursuant to 35 U.S.C. § 282, the claims of the ’797 patent are presumed valid.

         120.       In view of the foregoing facts and allegations, including paragraphs 13-39 and 40-74

above, Inventec has directly infringed and continues to directly infringe one or more claims of the

’797 patent in violation of 35 U.S.C. § 271(g) by using one or more of the methods claimed in the

’797 patent to manufacture the Accused Servers and then importing, selling, offering to sell, and/or

using the Accused Servers in the United States.

         121.       The Accused Servers made using the methods claimed in the ’797 patent are not trivial

or nonessential components of other products and are not materially changed by subsequent

processes.

         122.       Inventec’s direct infringement of the ’797 patent through its manufacture, use, offers

to sell, sales, and importation of the Accused Servers is shown by way of the exemplary K888G4 –

Performance Server System as set forth in paragraphs 40-58 above, which demonstrate that to

manufacture the K888G4 – Performance Server System, Inventec performs the following actions,

which results in direct infringement of at least claim 7 of the ’797 patent upon importation and/or sale

of the K888G4 – Performance Server System in the United States:

         (a) Inventec improves the storage data throughput of the K888G4 – Performance Server

              System, which is a computer;

         (b) Inventec connects a Central Processing Unit (CPU) directly to a peripheral bridge on a

              printed circuit board of the K888G4 – Performance Server System;

         (c) Inventec connects a Low Voltage Differential Signal (LVDS) channel directly to the

              peripheral bridge on the printed circuit board of the K888G4 – Performance Server

              System, the LVDS channel comprising two unidirectional, serial channels that transmit

              data in opposite directions;



                                                      41
4848-8469-2429\5
                   Case 6:20-cv-00965 Document 1 Filed 10/15/20 Page 42 of 56



         (d) Inventec increases data throughput of the serial channels in the K888G4 – Performance

              Server System by providing each channel with multiple pairs of differential signal lines;

         (e) Inventec conveys encoded address and data bits of a Peripheral Component Interconnect

              (PCI) bus transaction in serial form over the serial channels of the K888G4 – Performance

              Server System to preserve the PCI bus transaction;

         (f) Inventec couples the peripheral bridge of the K888G4 – Performance Server System to a

              mass storage device through the LVDS channel; and

         (g) Inventec applies power to the computer system of the K888G4 – Performance Server

              System.

         123.       ACQIS’ infringement allegations against the Accused Servers are not limited to claim

7 of the ’797 patent, and additional infringed claims will be identified through infringement

contentions and discovery.

         124.       Inventec’s direct infringement of the ’797 patent through its manufacture, use, offers

to sell, sales, and importation of the Accused Motherboards is shown by way of the exemplary

B880G4 – Common EATX Motherboard motherboards as set forth in paragraphs 67-74 above, which

demonstrates infringement of at least claim 14 of the ’797 patent by showing:

         (a) Inventec improves the data throughput on the B880G4 – Common EATX Motherboard,

              which is a motherboard;

         (b) Inventec mounts a Central Processing Unit (CPU) on the B880G4 – Common EATX

              Motherboard;

         (c) Inventec connects a Low Voltage Differential Signal (LVDS) channel directly to the CPU

              on the B880G4 – Common EATX Motherboard, the LVDS channel comprising two

              unidirectional, serial channels that transmit data in opposite directions;



                                                      42
4848-8469-2429\5
                   Case 6:20-cv-00965 Document 1 Filed 10/15/20 Page 43 of 56



          (d) Inventec increases the data throughput of the serial channels of the B880G4 – Common

              EATX Motherboard by providing each channel with multiple pairs of differential signal

              lines;

          (e) Inventec conveys encoded address and data bits of a Peripheral Component Interconnect

              (PCI) bus transaction in serial form over the serial channels of the B880G4 – Common

              EATX Motherboard to preserve the PCI bus transaction; and

          (f) Inventec couples the CPU to a peripheral device attached to the B880G4 – Common

              EATX Motherboard through the LVDS channel.

          125.      ACQIS’ infringement allegations against the Accused Motherboards are not limited

to claim 14 of the ’797 patent, and additional infringed claims will be identified through infringement

contentions and discovery.

          126.      As early as around May 14, 2018, and at least as of the filing of this Complaint,

Inventec had actual notice of the ’797 patent and the infringement alleged herein.

          127.      Inventec’s actions as alleged herein, including those alleged in paragraphs 40-74,

constitute induced infringement of at least claims 7 and 14 of the ’797 patent pursuant to 35 U.S.C.

§ 271(b).

          128.      Inventec’s actions as alleged herein, including those alleged in paragraphs 40-74,

constitute contributory infringement of at least claims 7 and 14 of the ’797 patent under 35 U.S.C. §

271(c).

          129.      The above-described acts of direct and induced infringement committed by Inventec

have caused injury and damage to ACQIS, and will continue to cause damages and irreparable harm

to ACQIS unless enjoined.

          130.      ACQIS is entitled to recover all damages sustained as a result of Inventec’s wrongful

acts of infringement, but in no event less than a reasonable royalty pursuant to 35 U.S.C. § 284.

                                                     43
4848-8469-2429\5
                   Case 6:20-cv-00965 Document 1 Filed 10/15/20 Page 44 of 56



         131.       Inventec’s infringement as described herein has been and continues to be willful and

exceptional. Accordingly, ACQIS is entitled to recover enhanced damages up to three times the

amount found or assessed at trial pursuant to 35 U.S.C. § 284, as well as its attorneys’ fees pursuant

to 35 U.S.C. § 285.

                                    COUNT IV
                       INFRINGEMENT OF U.S. PATENT NO. 8,756,359
         132.       ACQIS incorporates by this reference the allegations set forth in paragraphs 1 through

131 of this Complaint in support of its fourth cause of action as though fully set forth herein.

         133.       Pursuant to 35 U.S.C. § 282, the claims of the ’359 patent are presumed valid.

         134.       In view of the foregoing facts and allegations, including paragraphs 13-39 and 40-66

above, Inventec has directly infringed and continues to directly infringe one or more claims of the

’359 patent in violation of 35 U.S.C. § 271(a) by making, using, selling, offering to sell, and/or

importing the Accused Servers.

         135.       Inventec’s direct infringement of the ’359 patent through its manufacture, use, offers

to sell, sales, and importation of the Accused Servers is shown by way of the exemplary K888G4 –

Performance Server System and P47G4 – Single-Socket HPC/AI/VDI Server servers as set forth in

paragraphs 40-66 above, which demonstrates infringement of at least claim 6 of the ’359 patent by

showing:

         (a) the K888G4 – Performance Server System and P47G4 – Single-Socket HPC/AI/VDI

              Server are computers;

         (b) the K888G4 – Performance Server System and P47G4 – Single-Socket HPC/AI/VDI

              Server have a connector that is configured to couple to a console;

         (c) the K888G4 – Performance Server System and P47G4 – Single-Socket HPC/AI/VDI

              Server have a central processing unit;


                                                       44
4848-8469-2429\5
                   Case 6:20-cv-00965 Document 1 Filed 10/15/20 Page 45 of 56



         (d) the K888G4 – Performance Server System and P47G4 – Single-Socket HPC/AI/VDI

              Server have a first Low Voltage Differential Signal (LVDS) channel directly extending

              from the central processing unit, comprising a first unidirectional, differential signal line

              pair to convey data in a first direction and a second unidirectional, differential signal line

              pair to convey data in a second, opposite direction; and

         (e) the K888G4 – Performance Server System and P47G4 – Single-Socket HPC/AI/VDI

              Server have a second LVDS channel that can couple to the console through the connector,

              comprising two unidirectional, differential signal line pairs to convey data in opposite

              directions, wherein the second LVDS channel is adapted to transmit data packets in

              accordance with a Universal Serial Bus (USB) protocol.

         136.       ACQIS’ infringement allegations against the Accused Servers are not limited to claim

6 of the ’359 patent, and additional infringed claims will be identified through infringement

contentions and discovery.

         137.       As early as around May 14, 2018, and at least as of the filing of this Complaint,

Inventec had actual notice of the ’359 patent and the infringement alleged herein.

         138.       Inventec’s actions as alleged herein, including those alleged in paragraphs 40-66,

constitute induced infringement of at least claim 6 of the ’359 patent pursuant to 35 U.S.C. § 271(b).

         139.       Inventec’s actions as alleged herein, including those alleged in paragraphs 40-66,

constitute contributory infringement of at least claim 6 of the ’359 patent under 35 U.S.C. § 271(c).

         140.       The above-described acts of direct and induced infringement committed by Inventec

have caused injury and damage to ACQIS, and will continue to cause damages and irreparable harm

to ACQIS unless enjoined.

         141.       ACQIS is entitled to recover all damages sustained as a result of Inventec’s wrongful

acts of infringement, but in no event less than a reasonable royalty pursuant to 35 U.S.C. § 284.

                                                     45
4848-8469-2429\5
                   Case 6:20-cv-00965 Document 1 Filed 10/15/20 Page 46 of 56



         142.       Inventec’s infringement as described herein has been and continues to be willful and

exceptional. Accordingly, ACQIS is entitled to recover enhanced damages up to three times the

amount found or assessed at trial pursuant to 35 U.S.C. § 284, as well as its attorneys’ fees pursuant

to 35 U.S.C. § 285.

                                           COUNT V
                                   INFRINGEMENT OF RE44,654
         143.       ACQIS incorporates by this reference the allegations set forth in paragraphs 1 through

142 of this Complaint in support of its fifth cause of action as though fully set forth herein.

         144.       Pursuant to 35 U.S.C. § 282, the claims of the ’654 patent are presumed valid.

         145.       In view of the foregoing facts and allegations, including paragraphs 13-39 and 40-66

above, Inventec has directly infringed and continues to directly infringe one or more claims of the

’654 patent in violation of 35 U.S.C. § 271(a) by making, using, selling, offering to sell, and/or

importing the Accused Servers.

         146.       Inventec’s direct infringement of the ’654 patent through its manufacture, use, offers

to sell, sales, and importation of the Accused Servers is shown by way of the exemplary K888G4 –

Performance Server System as set forth in paragraphs 40-66 above, which demonstrates infringement

of at least claim 14 of the ’654 patent by showing:

         (a) Inventec increases external peripheral data communication speed of the K888G4 –

              Performance Server System, which is a computer;

         (b) Inventec connects a Central Processing Unit (CPU) directly to a peripheral bridge on a

              printed circuit board of the K888G4 – Performance Server System;

         (c) Inventec connects a first Low Voltage Differential Signal (LVDS) channel directly to the

              peripheral bridge on the printed circuit board, the first LVDS channel comprising two

              unidirectional, serial channels that transmit data in opposite directions to the K888G4 –


                                                      46
4848-8469-2429\5
                   Case 6:20-cv-00965 Document 1 Filed 10/15/20 Page 47 of 56



              Performance Server System;

         (d) Inventec provides a connector for the K888G4 – Performance Server System for

              connection to a console;

         (e) Inventec provides a second LVDS channel to couple to the console through the connector,

              the second LVDS channel comprising two unidirectional, serial channels that transmit data

              in opposite directions;

         (f) Inventec conveys encoded address and data bits of a Peripheral Component Interconnect

              (PCI) bus transaction on the K888G4 – Performance Server System in serial form over the

              first LVDS channel and the second LVDS channel to preserve the PCI bus transaction;

              and

         (g) Inventec enables the PCI bus transaction on the K888G4 – Performance Server System to

              be conveyed serially through the second LVDS channel to the console to improve

              peripheral data communication speed between the computer and the console.

         147.       ACQIS’ infringement allegations against the Accused Servers are not limited to claim

14 of the ’654 patent, and additional infringed claims will be identified through infringement

contentions and discovery.

         148.       As early as around May 14, 2018, and at least as of the filing of this Complaint,

Inventec had actual notice of the ’654 patent and the infringement alleged herein.

         149.       Inventec’s actions as alleged herein, including those alleged in paragraphs 40-66,

constitute induced infringement of at least claim 14 of the ’654 patent pursuant to 35 U.S.C. § 271(b).

         150.       Inventec’s actions as alleged herein, including those alleged in paragraphs 40-66,

constitute contributory infringement of at least claim 14 of the ’654 patent under 35 U.S.C. § 271(c).




                                                     47
4848-8469-2429\5
                   Case 6:20-cv-00965 Document 1 Filed 10/15/20 Page 48 of 56



         151.       The above-described acts of direct and induced infringement committed by Inventec

have caused injury and damage to ACQIS, and will continue to cause damages and irreparable harm

to ACQIS unless enjoined.

         152.       ACQIS is entitled to recover all damages sustained as a result of Inventec’s wrongful

acts of infringement, but in no event less than a reasonable royalty pursuant to 35 U.S.C. § 284.

         153.       Inventec’s infringement as described herein has been and continues to be willful and

exceptional. Accordingly, ACQIS is entitled to recover enhanced damages up to three times the

amount found or assessed at trial pursuant to 35 U.S.C. § 284, as well as its attorneys’ fees pursuant

to 35 U.S.C. § 285.

                                          COUNT VI
                                   INFRINGEMENT OF RE44,739
         154.       ACQIS incorporates by this reference the allegations set forth in paragraphs 1 through

153 of this Complaint in support of its sixth cause of action as though fully set forth herein.

         155.       Pursuant to 35 U.S.C. § 282, the claims of the ’739 patent are presumed valid.

         156.       In view of the foregoing facts and allegations, including paragraphs 13-39 and 40-66

above, Inventec has directly infringed and continues to directly infringe one or more claims of the

’739 patent in violation of 35 U.S.C. § 271(a) by making, using, selling, offering to sell, and/or

importing the Accused Servers.

         157.       Inventec’s direct infringement of the ’739 patent through its manufacture, use, offers

to sell, sales, and importation of the Accused Servers is shown by way of the exemplary P47G4 –

Single-Socket HPC/AI/VDI Server as set forth in paragraphs 40-66 above, which demonstrates

infringement of at least claim 14 of the ’739 patent by showing:

         (a) the P47G4 – Single-Socket HPC/AI/VDI Server are computers;




                                                      48
4848-8469-2429\5
                   Case 6:20-cv-00965 Document 1 Filed 10/15/20 Page 49 of 56



         (b) the P47G4 – Single-Socket HPC/AI/VDI Server have a central processing unit directly

              connected to a first Low Voltage Differential Signal (LVDS) channel comprising two

              unidirectional, differential signal pairs to transmit Universal Serial Bus (USB) Protocol

              data in opposite directions;

         (c) the P47G4 – Single-Socket HPC/AI/VDI Server main memory directly connected to the

              central processing unit;

         (d) the P47G4 – Single-Socket HPC/AI/VDI Server have connector to couple to an external

              cable; and

         (e) the P47G4 – Single-Socket HPC/AI/VDI Server have a second LVDS channel comprising

              two unidirectional, differential signal pairs to transmit data in opposite directions, wherein

              the second LVDS channel couples to the connector.

         158.       ACQIS’ infringement allegations against the Accused Servers are not limited to claim

14 of the ’739 patent, and additional infringed claims will be identified through infringement

contentions and discovery.

         159.       As early as around May 14, 2018, and at least as of the filing of this Complaint,

Inventec had actual notice of the ’739 patent and the infringement alleged herein.

         160.       Inventec’s actions as alleged herein, including those alleged in paragraphs 40-66,

constitute induced infringement of at least claim 14 of the ’739 patent pursuant to 35 U.S.C. § 271(b).

         161.       Inventec’s actions as alleged herein, including those alleged in paragraphs 40-66,

constitute contributory infringement of at least claim 14 of the ’739 patent under 35 U.S.C. § 271(c).

         162.       The above-described acts of direct and induced infringement committed by Inventec

have caused injury and damage to ACQIS, and will continue to cause damages and irreparable harm

to ACQIS unless enjoined.



                                                     49
4848-8469-2429\5
                   Case 6:20-cv-00965 Document 1 Filed 10/15/20 Page 50 of 56



         163.       ACQIS is entitled to recover all damages sustained as a result of Inventec’s wrongful

acts of infringement, but in no event less than a reasonable royalty pursuant to 35 U.S.C. § 284.

         164.       Inventec’s infringement as described herein has been and continues to be willful and

exceptional. Accordingly, ACQIS is entitled to recover enhanced damages up to three times the

amount found or assessed at trial pursuant to 35 U.S.C. § 284, as well as its attorneys’ fees pursuant

to 35 U.S.C. § 285.

                                          COUNT VII
                                   INFRINGEMENT OF RE43,602
         165.       ACQIS incorporates by this reference the allegations set forth in paragraphs 1 through

164 of this Complaint in support of its seventh cause of action as though fully set forth herein.

         166.       Pursuant to 35 U.S.C. § 282, the claims of the ’602 patent are presumed valid.

         167.       In view of the foregoing facts and allegations, including paragraphs 13-39 and 59-66

above, Inventec has directly infringed and continues to directly infringe one or more claims of the

’602 patent in violation of 35 U.S.C. § 271(a) by making, using, selling, offering to sell, and/or

importing the Accused Servers.

         168.       Inventec’s direct infringement of the ’602 patent through its manufacture, use, offers

to sell, sales, and importation of the Accused Servers is shown by way of the exemplary P47G4 –

Single-Socket HPC/AI/VDI Server as set forth in paragraphs 59-66 above, which demonstrates

infringement of at least claim 14 of the ’602 patent by showing:

         (a) the P47G4 – Single-Socket HPC/AI/VDI Server is a system for information transactions:

         (b) the P47G4 – Single-Socket HPC/AI/VDI Server comprises a console comprising a power

              supply connection, and a first low voltage differential signal (LVDS) channel comprising

              two sets of unidirectional, serial bit channels to convey address and data bits of Peripheral

              Component Interface (PCI) bus transaction in opposite directions;


                                                      50
4848-8469-2429\5
                   Case 6:20-cv-00965 Document 1 Filed 10/15/20 Page 51 of 56



         (c) the P47G4 – Single-Socket HPC/AI/VDI Server comprises a computer module configured

              to couple to the console, the computer module comprising a central processing unit (CPU)

              comprising an interface controller integrated with the CPU as a single chip, a main

              memory directly coupled to the CPU, a mass storage device directly coupled to the CPU,

              and a second LVDS channel directly extending from the CPU, the second LVDS channel

              comprising two sets of unidirectional, serial bit channels to convey data in opposite

              directions;

         (d) wherein the CPU is configured to couple to the console through the second LVDS channel;

              and

         (e) wherein the computer module is configured to receive power from the power supply

              connection upon coupling of the computer module to the console.

         169.       ACQIS’ infringement allegations against the Accused Servers are not limited to claim

14 of the ’602 patent, and additional infringed claims will be identified through infringement

contentions and discovery.

         170.       As early as around May 14, 2018, and at least as of the filing of this Complaint,

Inventec had actual notice of the ’602 patent and the infringement alleged herein.

         171.       The above-described acts of direct and induced infringement committed by Inventec

have caused injury and damage to ACQIS, and will continue to cause damages and irreparable harm

to ACQIS unless enjoined.

         172.       Inventec’s actions as alleged herein, including those alleged in paragraphs 59-66,

constitute induced infringement of at least claim 14 of the ’602 patent pursuant to 35 U.S.C. § 271(b).

         173.       Inventec’s actions as alleged herein, including those alleged in paragraphs 59-66,

constitute contributory infringement of at least claim 14 of the ’602 patent under 35 U.S.C. § 271(c).



                                                     51
4848-8469-2429\5
                   Case 6:20-cv-00965 Document 1 Filed 10/15/20 Page 52 of 56



         174.       ACQIS is entitled to recover all damages sustained as a result of Inventec’s wrongful

acts of infringement, but in no event less than a reasonable royalty pursuant to 35 U.S.C. § 284.

         175.       Inventec’ infringement as described herein has been and continues to be willful and

exceptional. Accordingly, ACQIS is entitled to recover enhanced damages up to three times the

amount found or assessed at trial pursuant to 35 U.S.C. § 284, as well as its attorneys’ fees pursuant

to 35 U.S.C. § 285.

                                          COUNT VIII
                                   INFRINGEMENT OF RE42,984
         176.       ACQIS incorporates by this reference the allegations set forth in paragraphs 1 through

175 of this Complaint in support of its eight cause of action as though fully set forth herein.

         177.       Pursuant to 35 U.S.C. § 282, the claims of the ’984 patent are presumed valid.

         178.       In view of the foregoing facts and allegations, including paragraphs 13-39 and 40-66

above, Inventec has directly infringed and continues to directly infringe one or more claims of the

’984 patent in violation of 35 U.S.C. § 271(a) by making, using, selling, offering to sell, and/or

importing the Accused Servers.

         179.       Inventec’s direct infringement of the ’984 patent through its manufacture, use, offers

to sell, sales, and importation of the Accused Servers is shown by way of the exemplary K888G4 –

Performance Server System as set forth in paragraphs 40-66 above, which demonstrates infringement

of at least claim 40 of the ’984 patent by showing:

         (a) The K888G4 – Performance Server System is a computer system:

         (b) the K888G4 – Performance Server System comprises a console;

         (c) the console of the K888G4 – Performance Server System comprises a power supply and a

              first low voltage differential signal channel comprising two sets of unidirectional, serial

              bit channels to transmit data in opposite directions;


                                                      52
4848-8469-2429\5
                   Case 6:20-cv-00965 Document 1 Filed 10/15/20 Page 53 of 56



         (d) the K888G4 – Performance Server System comprises a computer module coupled to the

              console;

         (e) the computer module of the K888G4 – Performance Server System comprises a central

              processing unit to operate on a varying clock frequency to vary a power consumption of

              the central processing unit while in operation;

         (f) the computer module of the K888G4 – Performance Server System comprises a mass

              storage unit coupled to the central processing unit;

         (g) the computer module of the K888G4 – Performance Server System comprises a second

              low voltage differential signal channel comprising two sets of unidirectional, serial bit

              channels to transmit data in opposite directions;

         (h) the computer module of the K888G4 – Performance Server System comprises a peripheral

              bridge directly coupled to the central processing unit without any intervening Peripheral

              Component Interconnect bus, the peripheral bridge comprising an interface controller to

              output a serial bit stream that is conveyed over the second low voltage differential signal

              channel;

         (i) wherein the interface controller of the K888G4 – Performance Server System is coupled

              to the console through the second low voltage differential signal channel; and

         (j) wherein the computer module of the K888G4 – Performance Server System is configured

              to receive power from the power supply.

         180.       ACQIS’ infringement allegations against the Accused Servers are not limited to claim

40 of the ’984 patent, and additional infringed claims will be identified through infringement

contentions and discovery.

         181.       As early as around May 14, 2018, and at least as of the filing of this Complaint,

Inventec had actual notice of the ’984 patent and the infringement alleged herein.

                                                     53
4848-8469-2429\5
                   Case 6:20-cv-00965 Document 1 Filed 10/15/20 Page 54 of 56



         182.       Inventec’s actions as alleged herein, including those alleged in paragraphs 40-66,

constitute induced infringement of at least claim 14 of the ’984 patent pursuant to 35 U.S.C. § 271(b).

         183.       Inventec’s actions as alleged herein, including those alleged in paragraphs 40-66,

constitute contributory infringement of at least claim 14 of the ’984 patent under 35 U.S.C. § 271(c).

         184.       The above-described acts of direct and induced infringement committed by Inventec

have caused injury and damage to ACQIS, and will continue to cause damages and irreparable harm

to ACQIS unless enjoined.

         185.       ACQIS is entitled to recover all damages sustained as a result of Inventec’s wrongful

acts of infringement, but in no event less than a reasonable royalty pursuant to 35 U.S.C. § 284.

         186.       Inventec’s infringement as described herein has been and continues to be willful and

exceptional. Accordingly, ACQIS is entitled to recover enhanced damages up to three times the

amount found or assessed at trial pursuant to 35 U.S.C. § 284, as well as its attorneys’ fees pursuant

to 35 U.S.C. § 285.

                                     JURY TRIAL DEMANDED
         ACQIS LLC, hereby demands a trial by jury on all claims and issues so triable.

                                        PRAYER FOR RELIEF
         WHEREFORE, Plaintiff ACQIS LLC respectfully requests that this Court grant the following

relief to ACQIS LLC:

         A.          enter judgment that Inventec has infringed, both directly and indirectly, one or more

claims of each of the ACQIS Patents and continues to infringe those claims through: (1) the

manufacture, use, offering to sale, and/or sale in the United States, and/or the importation into the

United States, of infringing computer products; (2) the practice of claimed methods of the ACQIS

Patents by using and/or testing computer products in the United States; (3) the importation into the

United States of computer products made abroad using ACQIS’s patented processes; and (4) the

                                                     54
4848-8469-2429\5
                   Case 6:20-cv-00965 Document 1 Filed 10/15/20 Page 55 of 56



inducement of third parties to engage in, and/or contributing to the engagement of third parties in, the

activity described above with knowledge of the ACQIS Patents and of the third parties’ infringing

actions;

         B.          enter judgment that such infringement is willful;

         C.          enter judgment awarding ACQIS monetary relief pursuant to 35 U.S.C. § 284 in an

amount adequate to compensate for Inventec’s infringement of the ACQIS Patents to be determined

at trial, but not less than a reasonable royalty, awarding ACQIS all pre- and post-judgment interest

and costs, and awarding ACQIS enhanced damages for Inventec’s willful infringement of the ACQIS

Patents;

         D.          enter an order that Inventec pay to ACQIS ongoing royalties in an amount to be

determined for any infringement occurring after the date that judgment is entered;

         E.          enter an order, pursuant to 35 U.S.C. § 285, declaring this an exceptional case and

awarding to ACQIS its reasonable attorneys’ fees; and

         F.          enter an order awarding to ACQIS such other and further relief, whether at law or in

equity, that this Court seems just, equitable, and proper.

Dated: October 15, 2020.                                  Respectfully submitted,

                                                          By: /s/ Paige Arnette Amstutz
                                                          Paige Arnette Amstutz
                                                          Texas State Bar No. 00796136
                                                          SCOTT, DOUGLASS & MCCONNICO, LLP
                                                          303 Colorado Street, Suite 2400
                                                          Austin, TX 78701
                                                          Telephone: (512) 495-6300
                                                          Facsimile: (512) 495-6399
                                                          pamstutz@scottdoug.com




                                                     55
4848-8469-2429\5
                   Case 6:20-cv-00965 Document 1 Filed 10/15/20 Page 56 of 56



                                                    Case Collard (WDTX Admission pending
                                                    and pro hac vice pending)
                                                    Colo. Reg. No. 40692
                                                    Gregory S. Tamkin (pro hac vice pending)
                                                    Colo. Reg. No. 27105
                                                    DORSEY & WHITNEY LLP
                                                    1400 Wewatta Street, Suite 400
                                                    Denver, CO 80202
                                                    Telephone: (303) 629-3400
                                                    Facsimile: (303) 629-3450
                                                    Email: collard.case@dorsey.com
                                                    Email: tamkin.greg@dorsey.com

                                                    Stefan Szpajda (Admitted)
                                                    WA State Bar No. 50106
                                                    DORSEY & WHITNEY LLP
                                                    Columbia Center
                                                    701 Fifth Avenue, Suite 6100
                                                    Seattle, WA 98104
                                                    Telephone: (206) 903-8800
                                                    Facsimile: (206) 902-8820
                                                    Email: szpajsa.stefan@dorsey.com

                                                    Attorneys for Plaintiff ACQIS LLC




                                               56
4848-8469-2429\5
